Citation Nr: 0324963	
Decision Date: 09/25/03    Archive Date: 10/02/03

DOCKET NO.  02-02 616	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Whether new and material evidence has been received to reopen 
the claim of service connection for post-traumatic stress 
disorder (PTSD), for accrued benefits purposes.


REPRESENTATION

Appellant represented by:	North Carolina Division of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Steven D. Reiss, Counsel


INTRODUCTION

The veteran served on active duty from December 1965 to 
October 1967, including service in the Republic of Vietnam.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina, that denied the appellant's 
claim of service connection for PTSD for accrued benefits 
purposes on the basis that new and material evidence had not 
been received to reopen a claim for this benefit.  The 
appellant is the widow of the veteran and she perfected a 
timely appeal of this determination to the Board.

In a March 2003 rating decision, a copy of which was included 
in the supplemental statement of the case (SSOC) dated later 
that same month, the RO determined that, based on private 
medical evidence received in July 1999 and dated prior to the 
veteran's death, new and material evidence had been submitted 
to reopen the appellant's claim of service connection for 
PTSD for accrued benefits purposes; however, in that same 
rating action, the RO thereafter denied, on the merits, the 
appellant's claim.  The Board notes, however, that because 
finality had attached to the RO's prior April 1995 rating 
decision that denied reopening of the veteran's claim of 
service connection for PTSD, the Board must initially 
determine whether the appellant has presented new and 
material evidence sufficient to reopen the veteran's claim of 
service connection for this condition because doing so goes 
to the Board's jurisdiction to reach the merits of the 
underlying claim and adjudicate it de novo.  See Jackson v. 
Principi, 265 F.3d 1366, 1369 (Fed. Cir. 2001); Zevalkink v. 
Brown, 102 F.3d 1236, 1241 (Fed. Cir. 1996).  In light of the 
following decision, the Board has identified the issue on 
appeal as indicated on the title page.

In addition, in a May 1999 decision, the RO granted the 
appellant's claim of service connection for the cause of the 
veteran's death, and increased the evaluation of his heart 
disease (characterized as psycho-physiological cardiovascular 
reaction with a history of right bundle branch block, 
coronary artery disease and myocardial infarction), for 
accrued benefits purposes, to 100 percent, effective November 
29, 1997, to June 30, 1998.  In her January 2001 statement, 
however, the appellant asserted that the veteran should have 
been rated as 100 percent disabled due to his PTSD and 
"Agent Orange conditions."  In response, in a June 2001 
rating decision, the RO granted, for accrued benefits 
purposes, service connection for carcinoma of the right lung 
with metastases and pneumonia, evaluated at 100 percent 
disabling, effective October 28, 1997; and entitlement to 
special monthly compensation based on being housebound for 
the period from November 29, 1997, to July 1, 1998.  In light 
of the foregoing, other than the PTSD claim, there are no 
other issues that remain pending before VA.


FINDINGS OF FACT

1.  In an April 1995 rating action, the RO denied the 
veteran's application to reopen a claim of service connection 
for PTSD; the veteran was provided notice of the decision and 
of his appellate rights, but he did not appeal this 
determination and the decision became final.

2.  The veteran died on March [redacted], 1999; at the time of his 
death, he had filed a Notice of Disagreement (NOD) to the 
RO's April 1997 rating decision that denied his application 
to reopen a claim of service connection for PTSD, and the RO 
had not issued him a statement of the case (SOC).

3.  Evidence added to the record since the April 1995 rating 
decision that denied service connection for PTSD and received 
prior to his death in March 1999 or constructively of record 
at that time bears directly and substantially upon the 
specific matter under consideration, is not cumulative or 
redundant of the evidence previously of record, and by itself 
or in connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.


CONCLUSIONS OF LAW

1.  The RO's unappealed April 1995 decision, which denied the 
veteran's application to reopen a claim of service connection 
for PTSD, is final.  38 U.S.C.A. § 7105 (West 1991); 
38 C.F.R. §§ 3.104(a), 3.160(d), 20.302, 20.1103 (1995).

2.  Evidence received since the April 1995 RO rating decision 
is new and material; the claim of entitlement to service 
connection for PTSD is reopened.  38 U.S.C.A. § 5108 (West 
2002); 38 C.F.R. § 3.156(a) (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION


VCAA

The VCAA is effective November 9, 2000, with exceptions, to 
include the amendment to 38 C.F.R. § 3.156(a), which is 
effective August 29, 2001.  66 Fed. Reg. 45,620, 45, 629.  
Except for the amendment to 38 C.F.R. § 3.156(a), the second 
sentence of 38 C.F.R. § 3.159(c), and 38 C.F.R. 
§ 3.159(c)(4)(iii), the provisions of the rule merely 
implement the VCAA and do not provide any rights other than 
those provided by the VCAA.  

In this regard, the Board notes that the VCAA specifically 
states that nothing in the Act shall be construed to require 
the Secretary to reopen a claim that has been disallowed 
except when new and material evidence is presented or 
secured, as described in 38 U.S.C.A. § 5108.  38 U.S.C.A. § 
5103A(f).  VA has amended its regulations to establish clear 
guidelines consistent with the intent of Congress regarding 
the timing and the scope of assistance VA will provide to a 
claimant who files a substantially complete application for 
VA benefits or who attempts to reopen a previously denied 
claim.  38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326).  

In any event, VA has met the duty to assist and notice 
requirements under the VCAA and its implementing regulations 
with respect to the appellant's accrued benefits claims based 
on whether new and material had been submitted to reopen the 
claim of service connection for PTSD.  By virtue of the 
appealed rating decision, statement of the case, and 
supplemental statement of the case, the appellant has been 
provided notice of the reasons and bases in denying her 
claim.  The appellant has also been provided ample notice and 
opportunity to submit evidence sufficient to support her 
claim of benefits.  In this respect, a November 2001 RO 
letter advised the appellant of what evidence was necessary 
to substantiate her claim, informing that accrued claims were 
based on the evidence on time at the time of the veteran's 
death.  Moreover, a July 2002 RO letter advised her that more 
information and evidence was needed to complete action on her 
claim.  Specifically, the RO advised the veteran to complete 
and return the necessary authorization forms (VA Form 21-
4142) to permit VA obtain certain private hospital and doctor 
report; or, that she could personally contact the doctor or 
hospital and have the records sent directly to VA.  The RO 
also advised the appellant that it was her responsibility to 
help obtain the evidence necessary to support her claim.  By 
these letters, the appellant was notified of what evidence, 
if any, was necessary to substantiate her claim, and they 
indicated what portion of that evidence was to be provided by 
the appellant and which portion the VA would attempt to 
obtain on behalf of the veteran.  As such, VA has complied 
with its duty to inform the appellant of her burden to submit 
medical evidence in support of her claim for accrued 
benefits.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002); Charles v. Principi, 16 Vet. App. 370 (2002).

VA has thus undertaken reasonable efforts to assist the 
appellant in obtaining the evidence needed to substantiate 
her claim.  Specifically, VA has associated with the claims 
folder voluminous records of the veteran's VA private and VA 
treatment for psychiatric disability.  Further, although 
based on existing rating decisions or other evidence that was 
on file when the veteran died, see 38 C.F.R. § 3.1000 (2002), 
subsequent to his death, the RO associated additional records 
of the veteran's private and VA treatment for psychiatric 
disability.

Under the circumstances, the Board finds that the appellant 
has been provided with adequate notice of the evidence needed 
to successfully reopen her accrued benefits claim and there 
is no reason to remand the case to the RO for VCAA 
consideration, especially in light of the following decision 
in which the Board grants her application to reopen a claim 
of service connection for PTSD, for accrued benefits 
purposes, and remands the matter for further development and 
de novo consideration.  See Bernard v. Brown, 4 Vet. App. 384 
(1993).  

Background

In a January 1994 rating decision, the RO denied service 
connection for PTSD on the basis that the evidence did not 
show that the veteran had been diagnosed as having this 
disorder.  In February 1994, the RO notified of the veteran 
of this decision and his appellate rights, but he did not 
appeal the determination, and thus the January 1994 rating 
action became final.  38 U.S.C.A. § 7105 (West 1991); 38 
C.F.R. §§ 3.104(a), 3.160(d), 20.302 (1994).

The evidence of record at the time of the January 1994 rating 
decision included the veteran's service medical and personnel 
records; VA medical records, dated from July 1992 to January 
1993; and a June 1993 private medical report.  Although an 
October 1992 VA outpatient treatment entry reflects a 
"provisional diagnosis of PTSD," and another VA examiner 
indicated that the condition should be ruled out, none of the 
other medical evidence relating to the veteran's treatment 
for psychiatric disability, which was substantial, confirmed 
that diagnosis.  Moreover, the private physician's report, 
prepared by Dr. Winston Jennings Jr., reflects that he 
diagnosed the veteran as having schizoaffective disorder with 
schizo predominance, with no other psychiatric disability was 
noted.  Moreover, the veteran did not identify any stressors 
in support of a diagnosis of PTSD.

Thereafter, in an April 1995 rating decision, the RO 
confirmed and continued the denial of the veteran's claim on 
the ground that it was not plausible because he did not 
suffer from PTSD.  In addition to the evidence cited above, 
the record included lay statements and private and VA medical 
records and reports, dated from 1978 to 1995, from two 
private facilities, Cherry Hospital and Duplin General 
Hospital, as well as from a private examiner, Dr. Jennings.

A review of the evidence shows that a March 1978 private 
hospitalization report reflects that he was diagnosed as 
having psychotic depression, and private hospitalization 
records, dated in June 1983, indicate that he was suffering 
from chronic schizoaffective disorder.  Further, during the 
intervening years, he was diagnosed as having chronic 
schizophrenia, and a psychiatric evaluation conducted while 
the veteran was being treated by VA on an inpatient basis in 
December 1994 shows that he was diagnosed as having only one 
psychiatric disability, schizoaffective disorder; this report 
notes the veteran's history of having served in Vietnam.

In an April 1995 letter, the RO notified of the veteran of 
this decision and his appellate rights, but he again did not 
appeal the determination, and thus the April 1995 rating 
action became final.  38 U.S.C.A. § 7105 (West 1991); 38 
C.F.R. §§ 3.104(a), 3.160(d), 20.302 (1995).

In September 1996, the veteran filed an application to reopen 
a claim of service connection for PTSD, asserting that he 
suffered from a "broken reality" due to constant flashbacks 
of his Vietnam experiences; however, the veteran again did 
not identify any stressors.  The veteran also reported that 
he was receiving inpatient care at Dorothea Dix Hospital.  

A September 1996 psychiatric evaluation conducted during the 
veteran's hospitalization revealed that he had 
schizoaffective disorder, bipolar type.  In addition, a 
January 1997 report prepared by Dr. Jennings, who was 
affiliated with the private hospital, indicates that the 
veteran was being treated for "a major psychotic illness" 
and that he was "diagnosed as suffering from schizoaffective 
disorder."

In January 1997, the RO obtained a statement from the 
examiner who conducted the January 1993 VA Agent Orange 
examination, which reflects that he diagnosed the veteran as 
having a number of conditions, including PTSD.  At that time, 
the veteran also filed a May 1993 statement, signed by 
himself and his case manager at Duplin-Sampson Area Mental 
Health, Development Disabilities, and Substance Abuse 
Services, which shows that the veteran had been diagnosed as 
having PTSD.

In response, in an April 1997 rating decision, after 
considering the veteran's statements as well as records of 
his private inpatient treatment for PTSD, the RO denied his 
application to reopen a claim of service connection for PTSD.  
In reaching that determination, the RO pointed out that the 
evidence revealed that the veteran had been diagnosed as 
having schizoaffective disorder, bipolar type, with no 
evidence that he had PTSD.  Later that same month, the RO 
notified of the veteran of this decision and his appellate 
rights, and in October 1997, he filed an NOD.

In March 1998, the RO associated with the claims folder 
private records of the veteran's treatment at a private 
medical facility, dated from November to December 1997; the 
records do not relate to treatment of the veteran's 
psychiatric disability.  Notwithstanding the above, the RO 
did not issue the veteran an SOC, and in a February 1999 
letter, the veteran pointed out that the RO's most recent 
communication advised him that it was still processing his 
claim.  The next month, the veteran died, and the Certificate 
of Death reflects that it was due to lung carcinoma with wide 
lymphangitic spread, due to or as a consequence of "coronary 
artery disease, old myocardial infarction," and status post 
angioplasty coronary.

The RO subsequently obtained records of the veteran's VA 
treatment, dated from February to March 1999, which reflect 
that he was receiving treatment for lung cancer, which was 
described as "clearly terminal and getting worse."  These 
records show that he was diagnosed as having only one 
psychiatric disability, schizophrenia.

In July 1999, the appellant filed at the RO duplicate copies 
of the veteran's private treatment records, as well as copies 
of his inpatient care at Dorothea Dix Hospital, dated from 
July 1992 to October 1998, which reflect that he was 
diagnosed as having "schizoaffective disorder recurring 
depressive type," as well as "rule out PTSD, "questionable 
PTSD due to combat experience," and "PTSD by history."

In September 2000, the appellant, citing a "March 1996 claim 
of service connection for PTSD," asserted that service 
connection was warranted for this condition, retroactive to 
that date.

In response, in an October 2000 rating decision, the RO 
pointed out that there was no evidence that the veteran filed 
a claim seeking service connection for PTSD in March 1996, 
and instead noted the record revealed that, in September 
1996, he had submitted a claim for a mental condition, 
asserted as "broken reality."  The RO concluded that the 
evidence of record at the time of the veteran's death did not 
show that he had been diagnosed as having PTSD, and confirmed 
and continued the denial its determination that there was no 
new and material evidence to reopen a claim of service 
connection for PTSD, now for accrued benefits purposes.

In her January 2001 NOD, the appellant charged that the 
veteran's rating for his PTSD was increased to 100 percent 
for only a six-month period, and asserted that it should have 
remained at that level.  In doing so, she stated, "All 
evidence for the increased evaluation is in the vet's file.  
No new evidence can be submitted."

In August 2001, the appellant submitted October 1998 records 
of the veteran's treatment at Dorothea Dix Hospital, which 
show that he was diagnosed as having PTSD.  In response, in a 
November 2001 letter, the RO explained that, because the 
October 1998 private hospitalization records were not of 
record at the time of the veteran's death, they could not be 
considered for the purpose of her claim seeking additional 
accrued benefits for service connection for PTSD.

Thereafter, in a February 2002 rating decision, a copy of 
which was issued as part of the SOC dated that same month, 
the RO confirmed and continued its denial of the application 
to reopen the PTSD claim, reiterating that the evidence of 
record at the time of the veteran's death did not show a 
confirmed diagnosis of PTSD.

The appellant subsequently submitted additional private 
hospitalization records showing that the veteran had been 
diagnosed as having PTSD.  Based on its receipt of that 
evidence, in March 2003 rating decision, a copy of which was 
issued as part of the SSOC dated later that same month, the 
RO held that because the evidence reflected that the veteran 
had been diagnosed as having PTSD, the private medical 
evidence was new and material and therefore sufficient to 
reopen the claim of service connection for PTSD; however, in 
that same rating action, the RO thereafter denied the 
appellant's claim on for accrued benefits on the merits, 
reasoning that the medical evidence did not show a 
continuation of the earlier diagnosis of the condition and 
that chronicity of the disorder had not been established.




Analysis

Because the veteran did not submit an NOD to the RO's April 
1995 rating decision denying his application to reopen a 
claim of service connection for PTSD, that determination 
became final based on the evidence then of record.  
38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. §§ 3.104(a), 
3.160(d), 20.302, 20.1103 (1995).  However, if new and 
material evidence is presented or secured with respect to a 
claim that has been disallowed the Secretary shall reopen the 
claim and review the former disposition of the claim.  
38 U.S.C.A. § 5108; Manio v. Derwinski, 1 Vet. App. 140, 145 
(1991).  As defined by the regulation in effect when the 
appellant filed her application to reopen a claim of service 
connection for PTSD for accrued benefits purposes in 
September 2000, new and material evidence meant evidence not 
previously submitted to agency decision makers, which bore 
directly and substantially upon the specific matter under 
consideration, which was neither cumulative nor redundant, 
and which by itself or in connection with the evidence 
previously assembled was so significant that it must be 
considered in order to fairly decide the merits of the claim.  
38 C.F.R. § 3.156(a) (2000).  

In addition, for the purpose of determining whether a case 
should be reopened, the credibility of the evidence added to 
the record is to be presumed.  Justus v. Principi, 3 Vet. 
App. 510, 513 (1992).  There was no requirement, however, 
that in order to reopen a claim, the new evidence, when 
viewed in the context of all the evidence, both new and old, 
created a reasonable possibility that the outcome of the case 
on the merits would be changed.  Hodge v. West, 155 F.3d 1356 
(Fed. Cir. 1998) (expressly rejecting the standard for 
determining whether new and material evidence had been 
submitting sufficient to reopen a claim set forth in Colvin 
v. Derwinski, 1 Vet. App. 171 (1991)).  Instead, the United 
States Court of Appeals for the Federal Circuit (Federal 
Circuit), reviewing the history of former section 38 C.F.R. 
§ 3.156(a), including comments by the Secretary submitted at 
the time the regulation was proposed, concluded that the 
definition emphasized the importance of a complete record 
rather than a showing that the evidence would warrant a 
revision of a previous decision.  Id. at 1363.

In this regard, the Board reiterates that the VCAA is 
effective November 9, 2000, with the exception of the 
amendment to 38 C.F.R. § 3.156(a), which is effective August 
29, 2001.  66 Fed. Reg. 45,620, 45,629.  The amended 
definition of new and material evidence, to be codified at 
38 C.F.R. § 3.156(a), is not liberalizing and applies only to 
claims to reopen a finally decided claim received on or after 
August 29, 2001.  66 Fed. Reg. 45,620, 45,629.  It does not 
apply to the appellant's claim to reopen, because she filed 
it at the RO in September 2000.

Further, the law and regulations governing claims for accrued 
benefits provide that, upon the death of a veteran, a lawful 
surviving spouse may be paid periodic monetary benefits to 
which the veteran was entitled at the time of death, and 
which were due and unpaid for a period not to exceed two 
years, based on existing rating decisions or other evidence 
that was on file when the veteran died.  38 U.S.C.A. § 5121 
(West 2002); 38 C.F.R. § 3.1000.

At the time the appellant filed this claim, evidence in the 
file at date of death, as used in 38 C.F.R. § 3.1000(a), 
included uncertified statements, which were essentially 
complete and of such weight as to establish service 
connection for disease or injury when substantiated by other 
evidence in file at date of death, or when considered in 
connection with the identifying, verifying, or corroborative 
effect of the death certificate.  38 C.F.R. § 3.1000(d)(4)(i) 
(2000).  Effective November 27, 2002, VA amended 38 C.F.R. 
§ 3.1000(d)(4) to define the term "evidence in the file at 
date of death" to mean evidence in VA's possession on or 
before the date of the beneficiary's death, even if such 
evidence was not physically located in the VA claims folder 
on or before the date of death.  Id.  As such, the Board 
notes that this includes VA medical records that were 
generated any time prior to the veteran's death, regardless 
of whether they were physically in the file at the time of 
death, because VA is deemed to have constructive notice of 
all records generated by its agency.  Id.; see also Ralston v 
West, 13 Vet. App. 108, 113 (1999); Hayes v. Brown, 4 Vet. 
App. 353, 360-61 (1993).

Where a veteran's claim of service connection was denied 
during his lifetime and that denial is final, a survivor 
claiming entitlement on the basis of accrued benefits, as 
would the veteran had he lived, is permitted to have a "new 
adjudication of a prior claim only if there is new and 
material evidence in the file which has not previously been 
considered."  Zevalkink v. Brown, 102 F.3d at 1241.

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a pre-existing injury 
suffered or disease contracted in line of duty.  38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303.  The law also provides that 
service connection may be granted for any disease diagnosed 
after discharge when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  In determining 
whether service connection is warranted for a disability, VA 
is responsible for determining whether the evidence supports 
the claim or is in relative equipoise, with the veteran 
prevailing in either event, or whether a preponderance of the 
evidence is against the claim, in which case the claim is 
denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).

Service connection for PTSD requires (1) medical evidence 
establishing a diagnosis of the condition in accordance with 
the provisions of 38 C.F.R. § 4.125(a); (2) a link, 
established by medical evidence, between current symptoms and 
an in-service stressor; and (3) credible supporting evidence 
that the claimed in-service stressor occurred.  38 C.F.R. 
§ 3.304(f); Cohen v. Brown, 10 Vet. App. 128 (1997).  

Of particular significance among the newly received evidence 
is the January 1993 VA physician's statement that reflects 
that he diagnosed the veteran as having PTSD.  In this 
regard, the Board acknowledges that the statement predates 
the April 1995 rating decision, and that records generated by 
VA facilities that may have an impact on the adjudication of 
a claim are generally considered constructively in the 
possession of VA adjudicators during the consideration of a 
claim.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); 
Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  The Board 
concludes, however, that because it was not of record, and 
thus was not considered by the RO, it constitutes new for 
purposes of reopening the claim.  See Smith v. West, 12 Vet. 
App. 312, 315 (1999).

This evidence bears directly and substantially upon the 
specific matter under consideration, is neither cumulative 
nor redundant, and by itself or in connection with the 
evidence previously assembled is so significant that it must 
be considered in order to fairly decide the merits of the 
appellant's accrued claim of service connection for PTSD, 
especially in light of the basis of the RO's April 1995 
determination.  Having determined that new and material 
evidence has been added to the record, the appellant's claim 
of service connection is reopened.


ORDER

As new and material evidence has been presented, the 
appellant's claim of service connection for PTSD, for accrued 
benefits purposes, is reopened; the appeal is granted to this 
extent only.


REMAND

As discussed above, the Board has reopened the appellant's 
accrued claim of service connection for PTSD on the basis of 
the January 1993 diagnosis offered by the VA environmental 
physician who conducted the veteran's VA Agent Orange 
Registry Examination.  Unfortunately, although constructively 
of record, the report of this examination has not been 
associated with the claims folder.  The Board reiterates that 
the Court has held that records generated by VA facilities 
that may have an impact on the adjudication of a claim are 
considered constructively in the possession of VA 
adjudicators during the consideration of a claim, regardless 
of whether those records are physically on file.  Dunn, Bell.  
Moreover, pursuant to the VCAA, VA must obtain this report.  
See 38 U.S.C.A. § 5103A(b-c) (West 2002); 38 C.F.R. 
§ 3.159(b-c) (2002).  Accordingly, this matter must be 
remanded.

In view of the above, this matter is REMANDED to the RO for 
the following actions:

1.  The RO should request a copy of the 
complete report of the veteran's VA Agent 
Orange Registry Examination, which is 
referred to in the January 1993 statement 
of a VA environmental physician.  All 
attempts to fulfill this development must 
be documented in the claims file.  If the 
search for any such records yields 
negative results, that fact should be 
clearly noted and the appellant must be 
informed in writing.

2.  After completion of the foregoing, 
and after undertaking any further 
development deemed warranted by the 
record (and keeping in mind the dictates 
of the Veterans Claims Assistance Act of 
2000), the RO should adjudicate the 
appellant's reopened claim of service 
connection for PTSD, for accrued benefits 
purposes, on a de novo basis.  The RO 
must provide adequate reasons and bases 
for its determinations, addressing all 
issues and concerns that were noted in 
this REMAND.

3.  The appellant and her representative 
must be furnished a supplemental 
statement of the case and be given an 
opportunity to submit written or other 
argument in response thereto before the 
claims file is returned to the Board for 
further appellate consideration.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                     
______________________________________________
	DEBORAH W. SINGLETON
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



